Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated August 24, 2022 is acknowledged.
Claims 1-4 and 7-19 are pending.
Claims 5 and 6 are cancelled.
Claims 1, 3 and 10 are currently amended.
Claim 19 is new.
Claims 2 and 15-18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1, 3, 4, 7-14 and 19 as filed on August 24, 2022 are pending and under consideration to the extent of the elected species, e.g., the first alkane is the same as the second alkane.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the specification, all previous claim objections are withdrawn, all previous claim rejections under 35 USC 112(b) are withdrawn, all previous claim rejections under 35 USC 102(a)(1) by Bernard are withdrawn, and all previous claim rejections under 35 USC 103 over Bernard are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Specification
The use of the trademarks such as Kraton® G1650 (e.g., paragraph [0042]) has been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.

Claim Objections
Claim 10 is objected to because of the following informalities: 
Claim 10:  “a moisturizing agents” is internally inconsistent.  
Appropriate correction is required.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 7-14 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
	Claims 1 and 19 recite 45 to 75 wt% of a first alkane in the makeup composition.  Applicant’s Remarks cite to at least paragraph [0124] and Table 2.  While Table 2 recites select exemplary and comparative makeup compositions comprising inter alia 45 to 75% isododecane, paragraph [0052] discloses:

    PNG
    media_image1.png
    277
    879
    media_image1.png
    Greyscale

Because the specification discloses 10 to 70 wt% of the generic alkane of the generic compositions as claimed, claims 1 and 19 recite new matter.  Claims 3, 4 and 7-14 are included in this rejection because they depend from claim 1 and thus they also recite new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 7-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baldo (FR 2,861,987 A1, published May 13, 2005, as evidenced by the Google translation) in view of Bernard et al. ‘321 (US 2017/0189321, published July 6, 2017, of record).
	Baldo teaches makeup removing compositions comprising a volatile linear silicone oil and a use thereof for removing transfer-less makeup products (title; abstract; claims).
	The volatile linear silicone oil may comprise a mixture of dodecamethylpentasiloxane (dimethicone) such as DC 200 Fluid 2 cst by Dow Corning and decamethyltetrasiloxane (dimethicone) such as DC 200 Fluid 1.5 cst by Dow Corning (claim 6; page 2, lower half).  The compositions may comprise 1 to 99 wt% of the volatile linear silicone oil (claim 8; page 3, top half), as required by instant claim 9.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.
	The compositions may further comprise at least one non-silicone volatile oil selected from isododecane or isohexadecane (second alkane); the non-silicone volatile oil(s) may be present from 0.1 to 50 wt% (claim 9; page 3, top half), as required by instant claims 3 and 4.
	The compositions may be anhydrous (page 3, middle), as required by instant claim 11.
	The compositions may comprise conventional adjuvants or additives such as perfumes (fragrance) and preservatives (page 4, lower half), as required by instant claim 10.  Regarding the “consists of” language as required by claim 10, the compositions of Baldo do not require a component excluded by the claim.
	Baldo does not teach a makeup composition comprising a styrenic block copolymer and 45 to 75 wt% of a first alkane as required by claims 1 and 19.
	Baldo does not teach the first alkane is the same as the second alkane as required by claim 3 and the elected embodiment.
	Baldo does not teach the first alkane has 12 to 18 carbons as required by claim 4.
	Baldo does not teach 0.2 to 7 wt% of the styrenic block copolymer as required by claim 7. 
	Baldo does not teach hydrogenated styrene/butadiene copolymer as required by claim 8.
	Baldo does not teach the makeup composition is substantially free of dimethicone as required by claim 12.
	Baldo does not teach the makeup composition is substantially free of polyalkenes as required by claim 13.
These deficiencies are made up for in the teachings of Bernard ‘321 and Bernard.
Bernard ‘321 teach systems and methods for improving the appearance of skin; the systems comprise 1) a skin-tightening composition comprising a least one thermoplastic elastomer and at least one adhesive polymer and 2) a long-wear (transfer resistant) cosmetic composition (title; abstract; claims; paragraphs [0016], [0123]-[0124], [0130]-[0131]).  The skin-tightening composition comprises up to 25 wt% of at least one amorphous hydrocarbon block copolymer comprising styrene and butadiene such as hydrogenated styrene/butadiene copolymer, at least one adhesive film-forming polymer and at least one filler; the skin-tightening composition may further comprise up to about 95 wt% solvents inclusive of volatile hydrocarbon oils inclusive of isododecane and isohexadecane (paragraphs [0007], [0068]-[0074], [0097]-[0104], [0141]), as required by instant claims 3, 4, 7, 8, 12 and 13.  Regarding the exclusions required by claims 12 and 13, the block copolymer containing compositions of Bernard ‘321 do not require a component excluded by these claims.  The applied cosmetic films may be long-lasting and durable; for example, the film may not rub off (transfer resistant) (paragraphs [0130]-[0131]).  The systems encompass a kits (paragraph [0137]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the makeup removing compositions of Baldo to form a kit in combination with the systems / kits as taught by Bernard ‘321.  One would have been motivated to do so because the systems / kits of Bernard ‘321 are intended to yield applied cosmetic films which are long lasting and durable and it is expected that the compositions of Baldo would be capable of removing such applied transfer-less makeup compositions when desired because the makeup removing compositions of Baldo are intended to remove transfer-less makeup products.  The combined teachings of Baldo and Bernard ‘321 therefore render obvious the kits as claimed.

Claims 1, 3, 4, 7-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baldo (FR 2,861,987 A1, published May 13, 2005, as evidenced by the Google translation) in view of Bernard et al. ‘321 (US 2017/0189321, published July 6, 2017, of record) as applied to claims 1, 3, 4, 7-13 and 19  above, and further in view of Nichols (US 6,010,709, published January 4, 2000, of record).
The teachings of Baldo and Bernard ‘321 have been described supra.
Bernard ‘321 further teach the skin-tightening composition is in one compartment of a kit and the long-wear transfer cosmetic composition is in a second compartment of a kit (paragraph [0137]). 
	They do not specifically teach separate plastic or glass jars, tubes or bottles as required by claim 14.
This deficiency is made up for in the teachings of Nichols.
	Nichols teaches a kit comprising a cosmetic composition and a cosmetic removing composition (abstract).  The cosmetic is contained in a bottle (column 6, lines 29-31 and 47-52; column 7, lines 11-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to package the makeup removing composition , the skin-tightening composition and the long-wear transfer cosmetic composition of the kit of Baldo in view of Bernard ‘321 into separate bottles as taught by Nichols for the convenience thereof.  

Response to Arguments
Applicant's arguments have been considered but are substantially moot with regard to the new grounds of rejection.
	Applicant’s citation to paragraph [0061] of Bernard ‘321 is acknowledged but not found persuasive because paragraph [0061] is drawn to the long-wear cosmetic composition of the system of Bernard ‘321.  The skin tightening compositions of Bernard ‘321 which read on the makeup compositions as claimed are disclosed in paragraphs [0068]-[0131].  These compositions may comprise up to 95 wt% of the at least one solvent as disclosed in paragraphs [0098]-[0104].  Applicant’s apparent allegation at page 7 of the Remarks that Bernard ‘321 fail to teach a makeup composition as claimed because Bernard explicitly distinguishes between skin-tightening and makeup compositions is acknowledged but not found persuasive because calling a composition a skin-tightening composition does not mitigate the fact that the skin-tightening composition thereof comprises the same ingredients as instantly claimed.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633